                      UNITED STATE DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAN BURGESS, and all 2,959 individuals
identified in the Burgess FTCA administrative
Complaint,

                   Plaintiffs,                     Civil Case No. 17-11218
                                                   Honorable Linda V. Parker
v.

UNITED STATES OF AMERICA,

               Defendant.
__________________________________/

WILLIAM THOMAS, and all 1,923 individuals
identified in the Thomas FTCA administrative
Complaint,

                   Plaintiffs,
                                                   Civil Case No. 18-10243
v.                                                 Honorable Linda V. Parker

UNITED STATES OF AMERICA,

               Defendant.
__________________________________/

                             OPINION AND ORDER

      This is one of many cases emerging from what is now infamously known as

the Flint Water Crisis. The crisis arose when the City of Flint, Michigan (“City” or

“Flint”), changed the source of its water supply from the Detroit Water and

Sewerage Department (“DWSD”) to the Flint River. The raw water drawn from
the Flint River, processed through Flint’s outdated and previously mothballed

water treatment plant, was highly corrosive and not properly treated by the City’s

public works department. As a result, water with excessive lead and copper levels

flowed through the City and into residents’ homes, causing them physical injury

and damage to water mains and service lines.

      The Sixth Circuit recently described “[t]he harmful effects” from the switch

in water sources as “swift” and “severe.” Guertin v. State of Michigan, 912 F.3d

907, 915 (2019). Flint residents complained of foul smelling and tasting water,

their hair began to fall out, they developed skin rashes, there were positive tests for

E. coli, a spike in Legionnaires’ disease, and an elevation in the blood lead levels

of Flint’s children. Id. Criminal and civil proceedings have followed to hold the

many Michigan and Flint officials and employees and independent contractors

legally responsible for this crisis. See, e.g., id.; Mich. Dep’t of Env. Quality v. City

of Flint, 282 F. Supp. 3d 1002, 1004 (E.D. Mich. 2017) (listing some of the cases).

In the above-captioned lawsuits, groups of Flint residents are suing the United

States for the Environmental Protection Agency’s role under the Federal Tort

Claims Act (“FTCA”), 28 U.S.C. §§ 2671-2680.1


1
 Three additional and substantively identical lawsuits filed by different groups of
plaintiffs against the United States are also pending before the undersigned:
Abraham v. United States, No. 19-cv-10625 (E.D. Mich. filed Mar. 4, 2019);
Adams v. United States, No. 18-cv-13166 (E.D. Mich. filed Oct. 10, 2018);
Cont’d…
                                            2
      Plaintiffs allege that Environmental Protection Agency (“EPA”) officials

and employees negligently responded to the water crisis, including by failing to

utilize the agency’s enforcement authority under the Safe Drinking Water Act

(“SDWA”) to intervene, investigate, obtain compliance, and warn Flint residents of

the health risks posed by the water. The United States (hereafter also

“Government”) has filed motions to dismiss Plaintiffs’ lawsuits for lack of subject

matter jurisdiction. The United States contends that it has not waived its immunity

from Plaintiffs’ claims because Michigan law would not impose liability on private

individuals in similar circumstances—the extent to which the FTCA only waives

Government immunity—and because the alleged misconduct by the EPA is

excepted from liability under the FTCA’s discretionary function exception. The

motions have been fully briefed.

      The impact on the health of the nearly 100,000 residents of the City of Flint

remains untold. It is anticipated, however, that the injury caused by the lead-

contaminated public water supply system will affect the residents for years and

likely generations to come. While this Court will not decide today the issue of

ultimate liability, it can today state with certainty that the acts leading to the

creation of the Flint Water Crisis, alleged to be rooted in lies, recklessness and


Anderson v. E.P.A., No. 18-cv-12725 (E.D. Mich. filed Aug. 31, 2018). The Court
has entered stipulated orders staying those cases pending its decision on the
motions here.
                                          3
profound disrespect have and will continue to produce a heinous impact for the

people of Flint.

      The issue presented to the Court by the Government’s pending motions to

dismiss is not whether EPA officials and employees were negligent or even abused

their discretion in responding to the Flint Water Crisis. Instead, the issue is

whether the Government is subject to tort liability under the FTCA for that

conduct.

I.    Standard for Dismissal

      The Government’s motions to dismiss for lack of subject matter jurisdiction

are filed pursuant to Federal Rule of Civil Procedure 12(b)(1). Where the

defendant is raising a factual challenge to the existence of subject matter

jurisdiction, as is the case here, the court must “‘weigh the conflicting evidence to

arrive at the factual predicate that subject-matter does or does not exist.’” Wayside

Church v. Van Buren Cty., 847 F.3d 812, 817 (6th Cir. 2017) (quoting Gentek

Bldg. Prods., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2008)).

“[N]o presumptive truthfulness applies to the [plaintiff’s] factual allegations” and

the “court has wide discretion to allow affidavits, documents and even a limited

evidentiary hearing to resolve disputed jurisdictional facts.” Ohio Nat’l Life Ins.

Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990).




                                           4
      “‘[I]t is a universal rule . . . that a party who invokes the jurisdiction of a

federal court must allege all facts necessary to give the court jurisdiction of the

subject matter.’” Carlyle v. United States, 674 F.2d 554, 556 (6th Cir. 1982)

(quoting Stewart v. United States, 199 F.2d 517, 520 (7th Cir. 1952)). Therefore, a

plaintiff suing under the FTCA must invoke jurisdiction by alleging facts not

excepted under the statute. Id. This includes facts establishing that the complaint

is facially outside the exceptions of the FTCA’s discretionary function exception.

Id. If the plaintiff succeeds, the burden falls on the government to prove the

FTCA’s inapplicability, including that the plaintiff’s claims fall within any of the

statute’s exceptions.

II.   Background Regarding Control of Public Water Supply Systems in
      Michigan and the EPA

      The SDWA was enacted in 1974 “to assure that water supply systems

serving the public meet minimum national standards for protection of public

health.” H.R. Rep. No. 93-1185 (1974), reprinted in 1974 U.S.C.C.A.N. 6454,

6454. The statute authorizes the EPA “to establish Federal standards for protection

from all harmful contaminants[] … applicable to all public water systems[.]” Id. at

6454-55. It also “establish[es] a joint Federal-State system for assuring

compliance with th[o]se standards and for protecting underground sources of

drinking water. Id. at 6455.



                                           5
      States adopting, among other things, drinking water regulations that are no

less stringent than the national primary drinking water regulations are eligible to

obtain primary enforcement authority [primacy] over their public water systems.

42 U.S.C. § 300g-2(a)(1). Michigan has obtained primacy and the Michigan

Department of Environmental Quality (“MDEQ”) thus has primary enforcement

authority with respect to the State’s water systems. See Mays v. City of Flint, 871

F.3d 437, 446 (6th Cir. 2017). As the Sixth Circuit has described it, “the MDEQ-

EPA relationship is a model of cooperative federalism ….” Id. at 447.

      Nevertheless, the SDWA reserves the EPA’s oversight and primacy States

must periodically submit compliance reports to the EPA for that purpose. 42

U.S.C. §§ 300g-3, 300i; see also 40 C.F.R. §§ 141.82(i), 141.83(b)(7), 141.90,

142.15, 142.19, 142.30. For example, Section 1414 of the statute sets forth the

EPA’s response when a public water system is not in compliance. With respect to

primacy States, the provision reads in relevant part:

      (a) Notice to State and public water system; issuance of administrative
      order; civil action

      (1)(A) Whenever the Administrator finds during a period during
      which a State has primary enforcement responsibility for public water
      systems (within the meaning of section 300g-2(a) of this title) that any
      public water system--

      (i) for which a variance under section 300g-4 or an exemption under
      section 300g-5 of this title is not in effect, does not comply with any
      applicable requirement, or

                                          6
      …

      he shall so notify the State and such public water system and provide
      such advice and technical assistance to such State and public water
      system as may be appropriate to bring the system into compliance
      with the requirement by the earliest feasible time.

      (B) If, beyond the thirtieth day after the Administrator’s notification
      under subparagraph (A), the State has not commenced appropriate
      enforcement action, the Administrator shall issue an order under
      subsection (g) requiring the public water system to comply with such
      applicable requirement or the Administrator shall commence a civil
      action under subsection (b).

42 U.S.C. § 300g-3. Section 1431 of the statute grants the EPA certain emergency

powers:

      (a) Actions authorized against imminent and substantial
      endangerment to health

      Notwithstanding any other provision of this subchapter, the
      Administrator, upon receipt of information that a contaminant which
      is present in or is likely to enter a public water system or an
      underground source of drinking water, or that there is a threatened or
      potential terrorist attack (or other intentional act designed to disrupt
      the provision of safe drinking water or to impact adversely the safety
      of drinking water supplied to communities and individuals), which
      may present an imminent and substantial endangerment to the health
      of persons, and that appropriate State and local authorities have not
      acted to protect the health of such persons, may take such actions as
      he may deem necessary in order to protect the health of such persons.
      To the extent he determines it to be practicable in light of such
      imminent endangerment, he shall consult with the State and local
      authorities in order to confirm the correctness of the information on
      which action proposed to be taken under this subsection is based and
      to ascertain the action which such authorities are or will be taking.
      The action which the Administrator may take may include (but shall
      not be limited to) (1) issuing such orders as may be necessary to
      protect the health of persons who are or may be users of such system
                                         7
      (including travelers), including orders requiring the provision of
      alternative water supplies by persons who caused or contributed to the
      endangerment, and (2) commencing a civil action for appropriate
      relief, including a restraining order or permanent or temporary
      injunction.

42 U.S.C. § 300i. The EPA has enacted regulations pursuant to the SDWA setting

forth primacy States’ obligations and the EPA’s oversight and responsibilities. See

40 C.F.R. §§ 142.10 et seq.

      The EPA has ten regional offices, each of which is responsible for executing

EPA programs within several States and territories. “Region 5” serves six States,

including Michigan, and a number of tribes. Congress has granted the EPA

Administrator the authority to “delegate any of his functions under [the statute]

(other than prescribing regulations) to any officer or employee of the Agency.” 42

U.S.C. § 300j-9. The EPA Administrator has delegated his authority under

Sections 1414 and 1431 of the SDWA, 42 U.S.C. §§ 300g-3 and 300i, to the

Regional Administrators and the Assistant Administrator for Enforcement and

Compliance Assurance. (Def’s Mot. Exs. 66-68, ECF Nos. 41-7, 41-8, 41-9.)2

      Against this legislative and administrative backdrop, the Court turns to the

facts relevant to Plaintiffs’ allegations in these lawsuits.




2
 All docket citations in this Opinion and Order are to Burgess v. United States, No.
17-11218.
                                         8
III.   Factual Background

       Flint owns and operates a public water system that provides drinking water

to its nearly 100,000 citizens. Before April 2014, Flint purchased finished drinking

water from the DWSD. DWSD drew its water from Lake Huron and treated the

water to control potential contaminants, including copper and lead levels.

       In approximately late April 2014, Flint switched its water source from

DWSD to the Flint River. The use of the Flint River as a water source was

intended to be temporary, as Flint planned to connect to the Karegnondi Water

Authority pipeline in 2016, which also draws its water from Lake Huron. (See

Def.’s Mot. Ex. 43 at 1, ECF No. 40-3 at Pg ID 1349.) MDEQ and Flint did not,

and were not required to, notify the EPA of the changing water sources for Flint.

(Def.’s Mot. Ex. C at 37, ECF No. 37-3 at Pg ID 862.) The EPA does not approve

such a switch in a primacy State. (Id. at 35, Pg ID 862; Ex. 15 at 2.) MDEQ

approved Flint’s water source change, but did not require Flint to begin corrosion

control prior to the switch. (Ex. 2 at 1, ECF No. 38-1; Ex. 3 at 2, ECF No. 38-2 at

Pg ID 1142.) MDEQ interpreted the Lead and Copper Rule (“LCR”) as allowing

Flint to complete two consecutive six-month rounds of sampling prior to

determining what, if any corrosion control treatment was needed for the Flint River

water. (Id. Ex. 20, ECF No. 39-3 at Pg ID 1206-07; Ex. 22 at 1-3, ECF No. 39-5 at




                                         9
Pg ID 1209-1211.) Its wrongful and damaging interpretation was later admitted by

MDEQ Director Dan Wyant.

      The Flint River provided inconsistent water quality because of elevated

levels of organic matter. (Id. Ex. 35 at 1, ECF No. 39-18 at Pg ID 1313.) By

August 2014, elevated levels of fecal coliform and E. coli bacteria were detected in

the water and the MDEQ issued a “boil water advisory” instructing Flint residents

to not drink the water. (Def.’s Mot. Ex. E at 66, ECF No. 37-5 at Pg ID 975; Pls.’

Resp. Ex. 70 at 7, ECF No. 53-27 at Pg ID 2114.) A second E. coli exceedance

occurred on September 5, 2014. (Id.) The City’s use of chlorine to address

bacteria exceedances led to another problem—high levels of total trihalomethane

(“TTHM”), which poses health risks to consumers. (Pls.’ Resp. Ex. 3, ECF No.

53-4 at Pg ID 1931; Ex. 70 at 7, ECF No. 53-27 at Pg ID 2114.)

      Flint’s residents immediately noticed the change in the quality of the water

when the City switched its water source to the Flint River. Jennifer Crooks,

Region 5’s Michigan Program Manager for the Drinking Water Program, who was

responsible for reviewing and responding to complaints from Michigan citizens on

the agency’s behalf, testified in this matter that she had never received as many

citizen complaints since she began working for the EPA in 1987 than she did after

the Flint water switch. (Def.’s Mot. Ex. E at 29, 30-32, ECF No. 37-5 at Pg ID

965-66.) When Region 5 received citizen complaints from Michigan residents,

                                         10
employees would discuss the issues with technical contacts, check for violations in

the various databases, and contact the State person responsible for the water system

and discuss the complaint. (Id. Ex. E at 24, 49, ECF No. 37-5 at Pg ID 964, 970;

Ex. F at 33-34, ECF No. 37-6 at Pg ID 1018-19.) After Region 5’s employees

conducted background research and communicated with the State, they responded

to citizens through emails, phone calls, and written letters. (Id. Ex. E at 36-37; see

also id. Exs. 15, 16, 18.)

      In its communications with Flint residents, the EPA indicated that MDEQ

was working closely with the City “to ensure that the citizens of Flint are provided

drinking water that meets health standards.” (See, e.g., id. Ex. 15 at 1, ECF No.

58-14 at Pg ID 1184.) The EPA informed Flint’s residents that “[t]he most recent

laboratory analyses obtained from MDEQ of the City of Flint’s drinking water

indicate that almost all regulated contaminants meet State and Federal health

standards, as required under the Federal and Michigan Safe Drinking Water Acts.”

(Id.) TTHMs pose a health risk for some sub-populations, such as the immune-

compromised and pregnant women. (See id. Ex. 14 at Pg ID 1183.) Despite being

aware of those risks (see id.), the EPA did not convey those risks in at least some

of its communications with Flint residents. (See id. Exs. 15, 18.)

      In early 2015, Flint citizen LeeAnn Walters contacted the EPA after

receiving the test results of drinking water samples the City of Flint had collected

                                          11
from her home. (Def.’s Mot. Ex. 3 at 2-3, ECF No. 38-2 at Pg ID 1142-43.) Those

results showed highly elevated lead and iron levels.3 (Id.) Ms. Crooks from

Region 5 sent an email to MDEQ the day after receiving the test results,

documenting her concerns and requesting assistance in dealing with the high lead

levels in the Walters’ home. (Id. Ex. E at 69, ECF No. 37-5 at Pg ID 975.) MDEQ

indicated in response that the lead was coming from the home’s plumbing,

although Ms. Walters had indicated that all of the plumbing was plastic. (Id. Ex. 3

at 3, ECF No. 38-2 at Pg ID 1143.)

      Ms. Crooks and Miguel Del Toral, Region 5’s Regulations Manager for the

Groundwater and Drinking Water Branch, were in subsequent communication with

MDEQ and the City concerning Ms. Walters’ situation and whether there was a

more widespread lead issue. (See Pls.’ Resp. Ex. 1, ECF No. 53-2.) In a February

26, 2015 email to MDEQ officials, Ms. Crooks stated that (1) Flint must have

Optimized Corrosion Control Treatment (“OCCT”), (2) the test results for the

Walters’ home must “be included in with compliance calculation of the 90th

percentile”, and (3) the City cannot flush the system in advance of taking

compliance samples. (Id. at 3-4, Pg ID 1921-22.) Mr. Del Toral, who had been

copied on Ms. Crooks’ email, sent a follow-up email to MDEQ on February 27,


3
 The LCR results from the Walters’ home showed a level of 104 ppb for lead.
(Pls.’ Resp. Ex. 1 at 5, ECF No. 53-2 at Pg ID 1924). The regulatory limit is 15
ppb. (Id.)
                                         12
2015, explaining his concerns about the lead situation and Flint’s testing protocols.

(Id. at 2-3, Pg ID 1920-21.) Mr. Del Toral conveyed that pre-flushing the tap

before collecting testing samples “biases the results low by eliminating the highest

lead values” and “provides false assurance to residents about the true lead levels in

the water.” (Id.) Mr. Del Toral suggested that MDEQ contact Region 5’s

“resident expert”, Mike Schock, for help with compliance. (Id.) Ms. Crooks

forwarded Mr. Schock’s contact information to MDEQ the same day. (Id.)

      On February 27, 2015, Stephen Busch from the MDEQ responded to Ms.

Crooks’ and Mr. Del Toral’s emails, thanking them for their information and

indicating: “[W]e will take it under consideration.” (Id. at 1, Pg ID 1919.) Mr.

Busch represented in the same email, among other things, that Flint “[h]as an

Optimized Corrosion Control Program”, “[c]onducts quarterly Water Quality

Parameter monitoring at 25 sites and has not had any unusual results[,]” and “[h]as

never had a 90th percentile lead AL exceedance[.]” (Id.)

      Region 5 visited the Walters’ home on April 27 and May 6, 2015, to inspect

the plumbing and conduct additional testing. (Def.’s Mot. Ex. 3 at 3, ECF No. 38-

2 at Pg ID 1143.) Finding that the interior plumbing was primarily plastic, the

EPA concluded that it was not the source of the high lead levels found in the water

at the residence. (Id.) Shockingly, as Mr. Del Toral noted in an email to

colleagues within Region 5, local officials were telling Flint residents that the

                                          13
source of the high lead was the home’s internal plumbing. (Pls.’ Resp. Ex. 2 at 5,

ECF No. 53-3 at Pg ID 1929.)

      During EPA’s May 6 trip to the Walters’ home, the service line to the

residence was replaced and the EPA sent three portions of the extracted line for

testing, which confirmed that a portion of the line was made of galvanized iron

pipe. (Id.) The EPA’s inspection of the remaining portion confirmed that the

service line from the water main to the external shut-off valve was lead. (Id.)

Region 5 collected water samples from other Flint residents’ homes, which also

showed noncompliant lead levels. (Id. at 4, Pg ID 1144.)

      Meanwhile, on April 23, 2015, Mr. Del Toral sent an email to MDEQ

asking: “What’s Flint doing now (post Detroit) for corrosion control treatment?”

(Pls.’ Resp. Ex. 2 at 4, ECF No. 53-3 at Pg ID 1928.) MDEQ responded the

following day, indicating that Flint is not practicing CCT and that the results of

testing for two six-month periods indicated that no treatment was needed. (Id. at 3,

Pg ID 1927.) Mr. Del Toral emailed MDEQ on April 25, 2015, expressing his

concern regarding the lack of CCT following the water source switch considering

the known corrosivity of the Flint River and the City’s extensive lead service lines.

(Id. at 1, Pg ID 1925.) Mr. Del Toral further reemphasized that the City’s pre-

flushing ahead of compliance sampling may be distorting test results. (Id.) Mr.

Del Toral expressed that “[g]iven the very high lead levels found at one home and

                                         14
the pre-flushing happening at Flint . . . the whole town may have much higher lead

levels than the compliance results indicated ….” (Id.)

      In May and June 2015, EPA Region 5 staff continued to express concern to

MDEQ and the City about increasing concentrations of lead in Flint’s drinking

water and the City’s lack of corrosion control treatment and offered the EPA’s

expertise to move forward and rectify the water quality problems. (Def.’s Mot. Ex.

32 at 3, ECF No. 39-15 at Pg ID 1294; Ex. 3 at 4, ECF No. 38-2 at Pg ID 1144;

Pls.’ Resp. Ex. 6 at 1, ECF No. 53-7 at Pg ID 1945.) During this period, Mr. Del

Toral prepared the EPA’s interim report on high lead levels in Flint’s water

system, which was circulated to his colleagues. In the report, Mr. Del Toral

indicated that Flint was not including tests from homes showing high lead levels in

its compliance sampling pool. (Pls.’ Resp. Ex. 3 at 5, ECF No. 53-4 at Pg ID

1935.) He also expressed concern that this omission, as well as Flint’s sampling

procedures, conceal a more wide-spread problem with high lead levels throughout

the City’s water supply. (Id. at 2, Pg ID 1932.) As Mr. Del Toral further

explained in an email to his colleagues:

      The widespread high lead is my judgment based on a couple of
      decades of working with lead issues and I stand by it despite the
      limited data set from Flint. A simple application of scientific
      principles to the circumstances in Flint along with the limited data are
      enough to know that there is a problem there. They have no corrosion
      control treatment in place for over a year now and they have lead
      service lines. It’s just basic chemistry on lead solubility. You will
      have high lead leaching into the water where you are doing nothing to
                                           15
      mitigate that. We don’t need to drop a bowling ball off every building
      in every town to know that it will fall to the ground in all of these
      places. The fact that their sampling is designed not to capture lead
      (everything is fine) does not negate our scientific understanding of
      what is going on. The only reason we don’t have more data is
      because the City of Flint is flushing away the evidence before
      measuring it. …

(Id., Ex. 5 at 3, ECF No. 53-6 at Pg ID 1942.)

      Tinka Hyde, the Director of the Water Division for Region 5, convened a

formal conference call with MDEQ management on July 21, 2015, to discuss the

status of Flint’s lead sampling results (including MDEQ’s position on pre-flushing)

and MDEQ’s interpretation of the LCR, which conflicted with Region 5’s

interpretation. (Def.’s Mot. Ex. 20, ECF No. 39-3 at Pg ID 1206-07.) The EPA

interpreted the rule as requiring a public water system to use optimal corrosion

control treatment upon switching water sources. (See id. Ex C at 41-42, ECF No.

37-3 at Pg ID 863-64; Ex. 11 at 1-2, ECF No. 38-10 at Pg ID 1169-70.) MDEQ

decided to treat Flint’s change in water sources as a “new source” which would

require OCCT only after monitoring reflects the need for treatment. (See id. Ex. 20

at 1, ECF No. 39-3 at Pg ID 1206.)

      In preparation for the July 21, 2015 conference call between EPA and

MDEQ, EPA drafted a “Briefing Paper” which reflects what EPA already knew

about Flint’s water crisis and state and local officials’ response (or lack thereof) to

that crisis. (See Pls.’ Resp. Exs. 11, 22, ECF Nos. 53-8, 53-16.) This included the

                                          16
fact that Michigan was not requiring corrosion control in Flint. (Id.) It further

reflects EPA’s knowledge that Flint was not including in its testing the citizen-

requested samples where high-lead levels were detected—despite EPA’s direction

that they needed to be included—and EPA’s knowledge that Flint was “pre-

flushing” lines before sampling—again, despite EPA’s explanation of why this

distorts testing. (Id.) These documents also reflects EPA s expectation that proper

sampling would show high lead levels in the water supplied to Flint residents and a

need for corrosion control. (Id.)

      During the July 21, 2015 conference call, MDEQ requested an opinion from

EPA headquarters to resolve the discrepancy in the LCR interpretation.4 (Id.; see

also Ex. C at 42, ECF No. 37-3 at Pg ID 864.) MDEQ nevertheless communicated

a willingness “to initiate discussion with Flint sooner rather than later on corrosion

control.” (Id., Ex. 20 at 1, ECF No. 39-3 at Pg ID 1206.) But MDEQ was

unwilling to budge on its pre-flushing requirement until new regulations were

issued, maintaining that the State’s lead compliance sampling procedures comply


4
  In response to this request, the EPA issued a policy memorandum on November
3, 2015, clarifying how the LCR should be interpreted on a prospective basis and
agreeing with Region 5’s interpretation. (Def.’s Resp. Ex. 31, ECF No. 39-14.) In
the memo, EPA headquarters recognized that “the language of the LCR does not
specifically discuss [the situation where a public water system disconnects from
one source and begins distributing water from another source]” and “that there are
differing possible interpretations of the LCR with respect to how the rule’s optimal
corrosion control treatment procedures apply to this situation …..” (Id. at 1, Pg ID
1290.)
                                           17
with federal SDWA requirements and that pre-flushing instructions are not

requirements but suggestions. (Id. at 2, Pg ID 1207.) Region 5 again offered the

EPA’s technical assistance. (Id. Ex. 20 at 1-2, ECF No. 39-3 at Pg ID 1206-07.)

      On August 17, 2015, MDEQ instructed Flint to implement corrosion control

as soon as possible, but no later than January 1, 2016, and to fully optimize its

treatment within six months. (Def.’s Mot. Ex. C at 52, ECF No. 37-3 at Pg ID 866;

Ex. 32 at 3, ECF No. 39-15 at Pg ID 1294; Pls.’ Resp. Ex. 70 at 15, ECF No. 53-27

at Pg ID 2122.) During an August 31, 2015 conference call between MDEQ and

Region 5, the results of the second six-month (January-July 2015) monitoring test

results for Flint were discussed, which reflected that corrosion control was needed.

(Pls.’ Resp. Ex. 70 at 15, ECF No. 53-27 at Pg ID 2122.) During this call, Region

5 discussed the need for outreach to Flint’s citizens to reduce their exposure to

high lead levels in the drinking water and reiterated the offer of technical

assistance in implementing corrosion control treatment. (Def.’s Mot. Ex. 32 at 3,

ECF No. 39-15 at Pg ID 1294.) But Region 5 viewed MDEQ as having the

responsibility to alert the public as the primacy agency. (Id. Ex. C at 109, ECF No.

37-3 at Pg ID 880).

      Instead, as EPA’s agents were well aware, City officials continued to assure

Flint residents that there was no corrosivity issue and that MDEQ and the EPA

found the City in compliance with safe water standards. (Pls.’ Resp. Ex. 47 at 3,

                                          18
ECF No. 53-22 at Pg ID 2059.) At the same time, the EPA learned that

pediatricians at Hurley Medical Center in Flint had conducted a study which

showed a rise in the blood lead levels of Flint’s children after the switch to the

Flint River as the City’s water source. (Id. at 2-3, Pg ID 2058-59.) For example,

in the two zip codes where the highest level of lead was found in the water, the

EBL (elevated blood lead) levels for infants less than fifteen months old rose from

1.5% to 4.4%. (Id.) The rest of Flint had an increase from .6 to 1.1% for the same

age group. (Id.) There was no change, in comparison, for non-Flint infants less

than fifteen months old. (Id.) For children less than five-years old, EBL levels

rose from 2.1% to 4.0% throughout Flint and from 2.5% to 6.3% in the two most-

affected zip codes. (Id.)

      On September 3, 2015, Flint’s Mayor announced that the City would

implement corrosion control treatment and invited EPA corrosion control experts

to join the Flint Technical Advisory Committee (“TAC”). (Def.’s Mot. Ex. 32 at 4,

ECF No. 39-15 at Pg ID 1295.) On October 7, 2015, the TAC recommended that

MDEQ direct Flint to resume purchasing treated water from the DSWD, now

called the Great Lakes Water Authority. (Id. Ex. G at 73, 75-76; ECF No. 37-3 at

Pg ID 1078; Ex. 32 at 4, ECF No. 39-15 at Pg ID 1295.) On October 16, 2015, the

EPA established the Flint Safe Drinking Water Task Force (“EPA Flint Task

Force”) to provide technical expertise to MDEQ and the City. (Ex. 32 at 4, ECF

                                          19
No. 39-15 at 1295.) On the same date, Flint switched back to purchasing finished

water from Detroit.

      Despite the switch, corrosion control treatment remained necessary because

the corrosive Flint River water had eroded away the protective coatings in the

system. (See id. Ex. G at 76, ECF No. 37-7 at Pg ID 1078, Ex. 32 at 5, ECF No.

39-15 at Pg ID 1296.) On November 25, 2015, and on subsequent dates, the EPA

Flint Task Force requested information which was not being shared to assess the

City’s progress with corrosion control. (Id. Ex. 32 at 4-5, ECF No. 39-15 at Pg ID

1295.) Without the information, the EPA could not evaluate whether the

contamination in the City’s water system had been eradicated. (Id.) While the

City began additional corrosion control treatment in early December 2015, the

EPA was not assured that high levels of lead and other contaminants had been

removed from the water system. (Id.)

      On December 14, 2015, the City declared an emergency. On January 14,

2016, Michigan’s Governor requested emergency disaster assistance. Two days

later, President Obama declared a federal emergency in the City. On January 21,

2016, the EPA issued an emergency order pursuant to Section 1431 of the SDWA.

(Id. Ex. 32, ECF No. 39-15 at Pg ID 1292-1309.) The EPA identified several

reasons for issuing the order at that time, including continued “delays in

responding to critical EPA recommendations and in implementing the actions

                                         20
necessary to reduce and minimize the presence of lead and other contaminants in

the water supply” presently and moving forward. (Id. at 8 at Pg ID 1299.) Further,

the EPA noted MDEQ’s and the City’s failure and continued failure to provide

necessary information for the EPA, the EPA Flint Task Force and Flint citizens “to

fully understand and respond promptly and adequately to the current deficiencies.”

(Id.) Additionally, the City viewed its switch back to Detroit water as temporary

and planned to eventually move to untreated water from KWA. The EPA viewed

the transition as posing “complex technical and managerial challenges … that have

serious implications for drinking water safety and public health.” (Pls.’ Resp. Ex.

63 at 2, ECF No. 41-4 at Pg ID 1723.) The EPA was concerned that the City

lacked the professional expertise and resources to manage the transition and carry

out the recommended actions to safely manage the City’s water system. (Id.;

Def.’s Mot Ex. 32 at 8, ECF No. 39-15 at Pg ID 1299.)

      On October 20, 2016, the EPA Office of Inspector General (OIG) issued a

“Management Alert” in which it found that “Region 5 had the authority and

sufficient information to issue a SDWA Section 1431 emergency order to protect

Flint residents from lead-contaminated water as early as June 2015.” (Pls.’ Resp.

Ex. 53 at 1, ECF No. 53-25 at Pg ID 2019.) The OIG indicated that “EPA’s 1991

guidance on SDWA Section 1431 orders states that if state actions are deemed

insufficient, the EPA can and should proceed with a SDWA Section 1431 order,

                                         21
and the EPA may use its emergency authority if state action is not protecting the

public in a timely manner.” (Id.)

IV.   Applicable Law and Analysis

      A.    The FTCA and its Discretionary Function Exception Generally

      “Jurisdiction over any suit against the Government requires a clear statement

from the United States waiving sovereign immunity, together with a claim falling

within the terms of the waiver.” United States v. White Mountain Apache Tribe,

537 U.S. 465, 472 (2003) (internal citations omitted). Through its enactment of the

FTCA, Congress waived the United States’ immunity from suits:

      for injury or loss of property, or personal injury or death caused by the
      negligent or wrongful act or omission of any employee of the
      Government while acting within the scope of his office or
      employment, under circumstances where the United States, if a
      private person, would be liable to the claimant in accordance with the
      law of the place where the act or omission occurred.

18 U.S.C. § 1346(b)(1). The statute provides also that:

      The United States shall be liable, respecting the provisions of this title
      relating to tort claims, in the same manner and to the same extent as a
      private individual under like circumstances, but shall not be liable for
      interest prior to judgment or for punitive damages.

28 U.S.C. § 2674. Thus, the FTCA does not waive the Government’s sovereign

immunity unless a private person under similar circumstances would be liable

under Michigan law to Plaintiffs for the EPA’s alleged conduct.




                                         22
      Even if this analogous private liability requirement is satisfied, Congress has

delineated a number of additional exceptions to the FTCA’s waiver of sovereign

immunity. See 28 U.S.C. § 2680. Relevant here is § 2680’s discretionary function

exception, which excludes from FTCA’s waiver:

      (a) Any claim based upon an act or omission of an employee of the
      Government, exercising due care, in the execution of a statute or
      regulation, whether or not such statute or regulation be valid, or based
      upon the exercise or performance or the failure to exercise or perform
      a discretionary function or duty on the part of a federal agency or an
      employee of the Government, whether or not the discretion involved
      be abused.

28 U.S.C. § 2680(a). This exception applies only to “acts that are discretionary in

nature, acts that ‘involve an element of judgment or choice[.]’” United States v.

Gaubert, 499 U.S. 315, 322 (1991) (brackets omitted) (quoting Berkovitz v. United

States, 486 U.S. 531, 536 (1988)).

      As such, the exception is inapplicable where “a federal statute, regulation, or

policy specifically prescribes a course of action for an employee to follow.”

Berkovitz, 486 U.S. at 536. In that instance, “the employee has no rightful option

but to adhere to the directive.” Id. “‘[I]t is the nature of the conduct, rather than

the status of the actor, that governs whether the discretionary function exception

applies in a case.’” Id. (quoting United States v. Varig Airlines, 467 U.S. 797, 813

(1984)).




                                          23
       Thus, a court’s first step in analyzing whether the discretionary function

exception applies is deciding whether the government’s agent had discretion in

exercising the challenged act or omission. But even if “the challenged conduct

involves an element of judgment,” the Supreme Court has advised that the

discretionary function exception applies only if “that judgment is the kind that the

… exception was designed to shield.” Berkovitz, 486 U.S. at 536. As the Court

has explained: “The basis for the discretionary function exception was Congress’

desire to ‘prevent judicial ‘second-guessing’ of legislative and administrative

decisions grounded in social, economic, and political policy through the medium of

an action in tort.’” Id. at 536-37 (quoting Varig Airlines, 467 U.S. at 814).

Accordingly, the second step in deciding whether the discretionary function

exception applies is determining whether the government’s actions and decisions

are “based on considerations of public policy.” Id. at 537; Gaubert, 499 U.S. at

323.

       In Gaubert, the Supreme Court held that “choices made by regulatory

agency actors are presumptively based on considerations of policy.” Myers v.

United States, 17 F.3d 890, 896 (6th Cir. 1994) (citing Gaubert, 499 U.S. at 324-

25). As the Gaubert Court stated:

       When established governmental policy, as expressed or implied by
       statute, regulation, or agency guidelines, allows a Government agent
       to exercise discretion, it must be presumed that the agent’s acts are
       grounded in policy when exercising that discretion.
                                         24
499 U.S. at 324. While this presumption is “strong,” it may be rebutted. Myers,

17 F.3d at 896.

      “In determining whether the conduct in a particular case sufficiently rebuts

this presumption, the inquiry must focus on the objective evaluation of the

discretion conferred rather than a review of the actor’s subjective method of

choosing a course of action.” Myers, 17 F.3d at 896 (citing Gaubert, 499 U.S. at

325); Gaubert, 499 U.S. at 325 (“The focus of the inquiry is not on the agent’s

subjective intent in exercising the discretion conferred by statute or regulation, but

on the nature of the actions taken and on whether they are susceptible to policy

analysis.”). Stated differently, “[t]he proper inquiry is whether the challenged

actions are ‘susceptible to policy analysis,’ not whether they were the result of a

policy analysis.” Rosebush v. United States, 119 F.3d 438, 444 (6th Cir. 1997)

(quoting Gaubert, 499 U.S. at 324-25); see also Myslakowski v. United States, 806

F.2d 94, 97 (1986) (“even the negligent failure of a discretionary government

policymaker to consider all relevant aspects of a subject matter under consideration

does not vitiate the discretionary character of the decision that is made.”).

      In Gaubert, the Supreme Court provided an example of a discretionary act

not based on public policy, which is often repeated by courts attempting to apply

this second-step of the discretionary function analysis:



                                          25
      If one of the officials involved in this case drove an automobile on a
      mission connected with his official duties and negligently collided
      with another car, the exception would not apply. Although driving
      requires the constant exercise of discretion, the official’s decisions in
      exercising that discretion can hardly be said to be grounded in
      regulatory policy.

499 U.S. at 325 n.7. Although the Supreme Court was not applying the

discretionary function exception when deciding Indian Towing Company v. United

States, 350 U.S. 61 (1955), the Court has since used the Coast Guard’s conduct in

that case—that being the failure to maintain a lighthouse by allowing the light to

go out—as an example of an act “‘not involv[ing] any permissible exercise of

policy judgment.’” Gaubert, 499 U.S. at 326 (quoting Berkovitz, 486 U.S. at 538

n.3); see also id. at 335-36 (Scalia, J., concurring). Circuit Courts have found

government agents’ discretionary conduct not susceptible to policy determinations

in a variety of circumstances. See, e.g., Anestis v. United States, 749 F.3d 520, 529

(6th Cir. 2014) (failing to provide emergency care for veteran at Veteran Affairs

clinics); Whisnant v. United States, 400 F.3d 1177, 1183 (9th Cir. 2005) (failing to

control the accumulation of toxic mold within naval commissary’s meat

department); Gotha v. United States, 115 F.3d 176, 181-82 (3d Cir. 1997) (navy’s

decision whether to provide safeguards such as handrails or sufficient lighting on a

steep pathway); Myers, 17 F.3d at 896-97 (mining inspectors’ failure to find safety

violations inside mine); Andrulonis v. United States, 952 F.2d 652, 655 (2d Cir.



                                          26
1991) (federal scientist’s failure to warn the plaintiff of the hazards associated with

the use of a rabies vaccine).

      In Myers, the Sixth Circuit distinguished the case before it from Gaubert

based on the fact that the agency’s decisions in Gaubert followed a “balancing of

interests[,]” leading the court to “believe that some authorization to conduct this

type of balancing is a necessary prerequisite for finding that the actions

complained of are protected by the discretionary function exception.” 17 F.3d at

898 (emphasis in original). As the Sixth Circuit explained: “[T]he decisions [of

the federal agents in Gaubert] were authorized to be made, and were in fact made,

based upon considerations of what was good for the public fisc and the industry as

a whole, as well as what was good for the [thrift] industry as a whole, as well as

what was good for the particular [savings and loan] institution.” Id. In

comparison, the Myers court found that in the case before it, Congress and the

Secretary of the Department of Labor in promulgating the various safety measures

applicable to the nation’s mines balanced the relevant interests and did not

authorize the federal inspectors whose conduct was at issue to reweigh those

interests. Id. “Rather, they are to determine compliance and, in the event of non-

compliance, issue the mandatory citations and orders.” Id. The inspectors’

decisions, the Sixth Circuit found, “are to be made … in light of their own

observations, informed by professional judgment and knowledge of the industry.”

                                          27
Id. “Considerations of ‘political, social or economic policy’ are not authorized to

play a part in these assessments.” Id.

      Notably, in reaching its decision, the Myers court did not adopt the

plaintiffs’ argument that the inspectors “should be guided by objective principles

of safety, not concerns of public policy.” See id. at 897. The Sixth Circuit in fact

has found federal agency decisions implicating safety susceptible to policy

analysis. See, e.g., A.O. Smith Corp., 774 F.3d 359, 369-70 (6th Cir. 2014)

(instructing that the government’s failure to warn property owners of flood water

danger “is the type of decision that fits within the second prong of the discretionary

function test”) (citation and quotation marks omitted); Sharp, 401 F.3d 440, 445

(6th Cir. 2005) (quoting Reetz v. United States, 224 F.3d 794, 797 (6th Cir. 2000))

(“‘Decisions protected from tort liability by the discretionary function exception to

the FTCA include: 1) the proper response to hazards; 2) how to make federal lands

safe for visitors; and 3) whether to warn of potential dangers.’”); Rosebush, 119

F.3d at 443-44 (indicating that “[d]ecisions concerning the proper response to

hazards” and “whether to warn of potential danger” are “protected from tort

liability by the discretionary function exception”). Thus, even where safety or

public hazards are at issue, the Sixth Circuit has instructed that the government

conduct at issue must be analyzed under the two-prong Berkovitz/Gaubert test.

A.O. Smith Corp., 774 F.3d at 369.

                                         28
      B.     Whether the Discretionary Function Exception Applies Here

             1.     Identifying the Conduct Underlying Plaintiffs’ Claims

      The Sixth Circuit has advised that the “crucial first step” in deciding whether

the discretionary function exception applies is “determin[ing] exactly what conduct

is at issue.” Rosebush, 119 F.3d at 441 (citation omitted). Here, in the complaints

filed in both cases, Plaintiffs allege that the United States is liable because the EPA

failed to more quickly intervene in response to the Flint Water Crisis pursuant to

the authority granted it under Sections 1414 and 1432 of the SDWA. Specifically,

Plaintiffs claim the EPA failed to timely investigate, provide technical assistance,

obtain compliance or commence a civil action. Plaintiffs also claim that EPA was

negligent in failing to warn them of the health risks posed by the Flint water. In

response to Defendants’ motion, Plaintiffs further contend that EPA was negligent

when responding to the complaints it received from Flint residents, misleading

them regarding the safety of the water and the extent to which MDEQ and the City

were handling the crisis to ensure the water met health standards.

             2.     Claims Based on the EPA’s Failure to Act

      Plaintiffs contend that Sections 1414 and 1431 of the SDWA mandated EPA

action in response to Flint’s contaminated water system. Sixth Circuit precedent

leads this Court to conclude instead that these statutory provisions grant the EPA

discretion to act. For example, in Myers, the Sixth Circuit held that the conduct of

                                          29
mine inspectors involved discretion because their instructions followed an

“ ‘if/then’ logical structure” that required the inspectors “to determine that some

predicate condition exists” before acting. 17 F.3d at 895-96. In Anestis, although

finding that the federal employees’ actions did not satisfy the second prong of the

Berkovitz/Gaubert test, the court implicitly found the first prong satisfied when it

recognized that “VA’s emergency policies did allow limited discretion in

determining whether a patient was in an emergency state[.]” Id. at 529. Recently

in Jude v. Commissioner of Social Security, 908 F.3d 152 (6th Cir. 2018), the court

concluded that the Social Security Act granted some discretion to the Social

Security Administration in handling suspicions of fraud where the statute provided

instructions “if there is reason to believe that fraud or similar fault was involved in

[an individual’s application for benefits].” Id. at 159-60.

      Even assuming that there was a finding of noncompliance for Flint,5 the

SDWA grants the EPA a significant “element of judgment or choice” in its

response. Under Section 1414, the federal agency is granted discretion to decide

what “advice and technical assistance … may be appropriate to bring the system

into compliance” and what “the earliest feasible time[]” is to reach compliance. 6


5
  The Government asserts that a finding was never made for Flint, an assertion
Plaintiffs vigorously dispute.
6
  Section 1414 of the SDWA requires the EPA to “notify the State and such public
water system” of a finding of noncompliance, 42 U.S.C. § 300g-3(a); however,
Cont’d…
                                        30
42 U.S.C. § 300g-3(a)(1)(A). Section 1414 also instructs the EPA to issue an order

requiring the public water system to comply with the applicable requirement, but

first the agency must decide whether “the State has [] commenced appropriate

enforcement action[.]” Id. § 300g-3(B).

      In addition to finding “information that a contaminant … is present in or is

likely to enter a public water system[,] Section 1431 requires the EPA to also find

“that appropriate State and local authorities have not acted to protect the health of

such persons[]” before responding. 42 U.S.C. § 300i(a). Assessing what State and

local authorities have done, whether those actions will protect public health, and

whether those actions are sufficient certainly involve an element of choice and

judgment. This provision grants the EPA further discretion by stating that, prior to

issuing an order or commencing a civil action, it may determine whether it would

“be practicable in light of such imminent endangerment[]” to “consult with State

and local authorities “to confirm the correctness of the information on which action

is proposed to be taken . . . is based and to ascertain the action which such

authorities are or will be taking.” Id.

      Plaintiffs contend that EPA’s 1991 memorandum, which it issued to provide

final guidance regarding Section 1431, “elucidate[s] the mandatory nature of the



Plaintiffs do not allege that Region 5 failed to contact MDEQ and Flint when it
began receiving complaints regarding the water.
                                           31
EPA’s responsibility. (Pls.’ Resp. Br. at 34, ECF No. 53 at Pg ID 1883-84.) To

the contrary, the Court finds that the memorandum emphasizes the discretionary

nature of the agency’s actions under this provision.7 The example Plaintiffs quote

from the manual reads:

      If EPA has information that State/local agencies are going to act, EPA
      must decide whether the action is timely and protective of public
      health. If EPA determines that the action is insufficient and State and
      local agencies do not plan to take stronger or additional actions to
      ensure public health protection, in a timely way, EPA should proceed
      with an action under Section 1.431 [sic].

(Pls.’ Resp. Ex. 52 at 9, ECF No. 50-24, emphasis added.) This instruction

highlights the “ ‘if/then’ logical structure” at play in Section 1431.

      Addressing specifically Plaintiffs’ assertion that the EPA was negligent in

failing to warn Flint residents of the health risks posed by the water, neither

Section 1414 nor Section 1431 set forth a mandatory obligation for the EPA to

issue warnings. Plaintiffs identify no other statute or regulation imposing this duty

on the EPA. The regulations in fact impose this requirement on public water


7
  Moreover, “an agency manual, in contrast to a regulation, is not necessarily
entitled to the force and effect of law.” Aragon v. United States, 146 F.3d 819, 824
(10th Cir. 1998) (citing Schweiker v. Hansen, 450 U.S. 785, 789 (1981)). “This is
particularly true if the agency did not intend the manual to be mandatory, but rather
intended it as a guidance or advisory document.” Id. (citing Hamlet v. United
States, 63 F.3d 1097, 1103-05 (Fed. Cir. 1995)); see also Little Traverse Lake
Property Owners Assoc. v. Nat’l Park Service, 883 F.3d 644, 657 (6th Cir. 2018)
(quoting Reich v. Manganas, 70 F.3d 434, 437 (6th Cir. 1995) (“‘internal [agency]
operating manuals do not carry the force of law, bind the agency, or confer rights
upon the regulated entity.’”)
                                           32
systems. See 40 C.F.R. § 141.85. The Sixth Circuit addressed a similar claim in

Lockett v. United States, 938 F.2d 630 (1991), where the plaintiffs sued under the

FTCA based on the EPA’s negligent failure to warn them of the dangers posed by

the contamination of land due to polychlorinated biphenyls (“PCBs”). Finding no

statute or regulation mandating the EPA’s response when it learned of test results

reflecting the presence of PCBs exceeding permissible levels, the Sixth Circuit

concluded that the EPA was granted discretion to formulate a response. Id. at 637.

      As Plaintiffs point out, the SDWA’s general purpose is “to assure that the

water supply systems serving the public meet minimum national standards for

protection of public health.” H.R. Rep. 93-1185 at 1, reprinted in 1974

U.S.C.C.A.N. 6454, 6454 (1974). Nevertheless, the Supreme Court and Sixth

Circuit have advised that such broad general policy pronouncements do not remove

the discretion invested in federal officials to exercise judgment when making

decisions. See Varig Airlines, 467 U.S. at 816, 821 (concluding that the Federal

Aviation Administration’s statutory duty to promote safety in air transportation

does not remove discretion from inspectors); Sharp ex rel. Estate of Sharp v.

United States, 401 F.3d 440, 444 (6th Cir. 2005); A.O. Smith Corp., 774 F.3d at

368 (using “aspirational, goal-oriented language in describing the Corps’

management” of water storage protocol did not leave it “with no choice but to

adhere to the protocol”).

                                        33
      For these reasons, the Court finds the first step of the discretionary function

exception analysis satisfied with respect to Plaintiffs’ claims based on the EPA’s

failure to act. Again, at the second step, this Court must determine whether the

judgment exercised by the EPA in failing to act is of the kind the exception was

designed to shield.

      The Court begins its analysis with the presumption that the EPA’s lack of

action was grounded in considerations of public policy. Gaubert, 499 U.S. at 324;

A.O. Smith Corp., 774 F.3d at 365. Plaintiffs counter the presumption, arguing that

the EPA’s decision whether to intervene in the face of the “blatant safety hazard[]”

posed by the Flint Water Crisis was a matter of objective scientific and

professional standards rather than public policy. Plaintiffs equate the present

matter to Myers, where the Sixth Circuit determined that an MSHA safety

inspector does not “permissibly exercise policy choice” when making a safety

compliance determination. 17 F.3d at 898. Though the court determined that an

inspection involves discretion, the court concluded that an inspector is not

authorized to make these discretionary determinations based on anything other

than objective safety criteria, reasoning:

      [T]he balancing of the interests of the miner and the mine owners, and
      the consideration of the most effective use of MSHA resources has
      been done, first by Congress and then, to a greater degree, by the
      Secretary of Labor in promulgating the various safety regulations. The
      MSHA inspectors whose conduct is at issue ... are not authorized to
      reweigh these interests on a case-by-case basis. Rather, they are to
                                             34
      determine compliance and, in the event of non-compliance, issue the
      mandatory citations and orders.

Id., emphasis in original. Courts similarly found no competing policies to safety in

the following cases cited by Plaintiffs: Whisnant, 400 F.3d at 1183-84 (“Cleaning

up [toxic] mold involves professional and scientific judgment, not decisions of

social, economic, or political policy”); Andrulonis, 952 F.2d at 655 (federal

scientist’s failure to warn bacteriologist of the hazards associated with rabies

vaccine being used in laboratory experiments did not implicate any policy of the

federal agency); In re FEMA Trailer Formaldehyde Prod. Liab. Litig., 583 F.

Supp. 2d 758, 782-84 (E.D. La. 2008) (concluding that FEMA’s response (or lack

thereof) after learning of unsafe levels of formaldehyde in temporary housing

provided to victims of Hurricanes Katrina and Rita was guided by fear of litigation,

which was not a permissible exercise of policy judgment);8 In re Yosemite Nat’l

Park Hantavirus Litig., No. 14-2532, 2016 WL 758671, at *22 (N.D. Cal. Feb. 26,

2016) (unpublished) (finding that the United States failed to explain how

considerations of access, conservation, and resources played into National Park



8
 As the Government correctly points out, the district court in In re FEMA Trailer
Formaldehyde Products Liability Litigation subsequently dismissed the plaintiffs’
claims based on the lack of analogous private liability under applicable state law.
See In re FEMA Trailer Formaldehyde Prod. Liab. Litig., MDL No. 07-1873, 2010
WL 2010487 (E.D. La. May 18, 2010) (unpublished). This subsequent decision
does not undermine the court’s earlier reasoning on the discretionary function
exception, however.
                                         35
Services’ decision to delay notification to visitors of park of possible risk of

exposure to a disease during their visit). The present matter is analogous to these

cases.

         In passing the SDWA, Congress intended to leave the primary responsibility

for overseeing public water systems with the States. See H.R. 93-1185, 1974

U.S.C.C.A.N. 6454, 6461. However, Congress sought to set national standards for

compliance “to assure that water supply systems serving the public meet minimum

national standards for protection of public health” and to empower the federal

government to intervene if States fail in their primary responsibilities. Id. at 6454-

56. Federalism and the efficient use of federal and state resources were policy

considerations that factored into devising the regulatory scheme and establishing

conditions for the federal government’s intervention. Nevertheless, Congress

expressly directed the EPA to intervene under specified conditions. In other

words, having weighed varying policy interests, Congress decided when federal

intervention is necessary. Unlike Lockett, the statutory scheme here mandates a

specific EPA response when certain conditions exist. The assessment of whether

those conditions have been satisfied are informed by objective scientific standards,

scientific knowledge, and the professional judgment of experts in the field. For

example, determining whether Flint’s water system complied with EPA regulations

and, when it did not, whether the State’s response was sufficient to rectify the

                                          36
violations involved only the performance of professional and scientific analysis

and reasoning.

      Moreover, the EPA’s failure to warn Flint residents of the severe health risks

the City’s water supply posed to them cannot be justified by any permissible

exercise of policy judgment. Within weeks of the switch to the Flint River, the

people of Flint suffered rashes and hair loss. The EPA was well aware that the

Flint River was highly corrosive and posed a significant danger of lead leaching

out of the City’s lead-based service lines at alarming rates into residents’ homes.

The EPA was well aware of the health risks posed by lead exposure, particularly to

children and pregnant women. Mr. Del Toral certainly made the risks clear to his

Region 5 colleagues within the first half of 2015.

      Further, the EPA knew that MDEQ and Flint officials were not warning

Flint’s residents that they were being supplied lead-laced water. Quite to the

contrary, the EPA learned that State and local officials were misleading residents

to believe that there was nothing wrong with the water supply and that the lead

levels in some homes resulted from the interior plumbing (as MDEQ tried to do

with the EPA when alerted to the high lead levels in the Walters’ home—a myth

the EPA quickly debunked). These lies went on for months while the people of

Flint continued to be poisoned.




                                         37
      As the Third Circuit noted in Abunabba, federal officials “could be aware of

a safety hazard so blatant that its failure to warn the public could not reasonably be

said to involve policy considerations.” 676 F.3d at 340 n.6. In that case, the court

was speaking about safety hazards posed to the visitors of a remote national park.

At issue here is an obvious danger imperiling a city’s nearly 100,000 residents.

(See Pls.’ Resp. Ex. 11 at 1, ECF No. 53-8 at Pg ID 1946.) This fact very clearly

distinguishes the present matter from every case the parties have cited and which

this Court has reviewed concerning the applicability of the discretionary function

exception.

      This fact further suggests that this is an instance where decisions by

government actors, even if discretionary, “may pass a threshold of objective

unreasonableness such that no reasonable observer would see them as susceptible

to policy analysis.” Hajdusek v. United States, 895 F.3d 146, 152 (1st Cir. 2018).

As the Sixth Circuit recently indicated in Guertin v. Michigan, 912 F.3d 907

(2019)—the civil rights action brought by Flint residents against the State of

Michigan, the City of Flint, and related government officials with respect to their

conduct in connection with the Flint Water Crisis—there may be instances in

which no legitimate government purpose could “justify the yearlong contamination

of an entire community.” Id. at 926. The Guertin court could “‘conceive of no

legitimate governmental objective for this violation of [the] plaintiffs’ bodily

                                          38
integrity.’” Id. (quoting Mays v. Snyder, 916 N.W.2d 227, 262 (Mich. Ct. App.

2018)). This Court similarly cannot conceive of a public policy consideration that

could be legitimately balanced against the need to warn and protect an entire

community from involuntary and continued poisoning. See Guertin, 912 F.3d at

925.

       For these reasons, the Court concludes that the discretionary function

exception does not bar Plaintiffs’ claims that the EPA was negligent in failing to

timely act in response to the Flint Water Crisis.

             3.     Claims Based on the EPA’s Actions

       Plaintiffs claim that the EPA acted negligently when responding to citizen

complaints about Flint’s water. Specifically, Plaintiffs assert that agency officials

acted negligently by assuring residents that the EPA was providing the required

oversight and that Flint and MDEQ were supplying safe drinking water. For the

reasons discussed in the previous section, the agency’s decision whether and how

to respond to citizen complaints was discretionary. However, once the

Government decided to act, it was required to do so without negligence. See

Wysinger v. United States, 784 F.2d 1252, 1253 (5th Cir. 1986) (citing Indian

Towing Co., 350 U.S. 61; Rayonier, Inc. v. United States, 352 U.S. 315 (1957));

see also Whisnant, 400 F.3d at 1182-83 (quoting Bear Medicine v. United States,

241 F.3d 1208, 1216-17 (9th Cir. 2001) (“‘The decision to adopt safety precautions

                                          39
may be based in policy considerations, but the implementation of those precautions

is not.’”); Callas’ Estate v. United States, 682 F.2d 613, 624 (7th Cir. 1982)

(explaining that “the government has no discretion to carry out its policies

negligently”).

      The Court therefore concludes that Plaintiffs’ claim arising from the EPA’s

response to citizen complaints is not barred by the discretionary function

exception. The Government nevertheless contends that the claim is barred by the

FTCA’s misrepresentation exception. (Def.’s Reply Br. at 19 n.15, ECF No. 56 at

Pg ID 2285.)

      The misrepresentation exception to the FTCA precludes any claim against

the government “arising out of …misrepresentation, deceit, or interference with

contract rights.” 28 U.S.C. § 2680(h). This exception encompasses “claims

arising out of negligent, as well as willful, misrepresentation.” United States v.

Neustadt, 366 U.S. 696, 702 (1961). In enacting § 2680(h), Congress intended to

adopt “the traditional and commonly understood legal definition of the tort of

‘negligent misrepresentation.’” Id. at 706. As the Supreme Court has explained,

that cause of action arises from a failure “to use due care in obtaining and

communicating information upon which that party may reasonably be expected to

rely in the conduct of his economic affairs[.]” Id. (emphasis added). It “has been

confined ‘very largely to the invasion of interests of a financial or commercial

                                         40
character, in the course of business dealings.’” Block v. Neal, 460 U.S. 289, 296

n.5 (1983) (emphasis added) (quoting W. Prosser, Torts, § 85, at 702-03 (1941

ed.)).

         The misrepresentations alleged in the present matter were not of a financial

or commercial character. Moreover, the gravamen of Plaintiffs’ complaint is that

the EPA was negligent in its performance of operational tasks, that being to

respond to residents’ complaints and provide them with guidance. As such, this

Court finds the FTCA’s misrepresentation exception inapplicable. See Block v.

Neal, 460 U.S. 289, 297-98 (1983); Kohn v. United States, 680 F.2d 922, 926 (2d

Cir. 1982); Vogelaar v. United States, 665 F. Supp. 1295, 1304-05 (E.D. Mich.

1987); Phillips v. United States, 508 F. Supp. 544 (D.S.C. 1981) (citing cases).

         C.    Whether Plaintiffs State a Cause of Action Under Michigan Law

         As stated earlier, the FTCA waives the Government’s immunity but only

“under circumstances where the United States, if a private person, would be liable

to the claimant in accordance with the law of the place where the act or omission

occurred.” 28 U.S.C. § 1346(b). Stated differently, “the FTCA does not create

liability, it merely waives sovereign immunity to the extent that state-law would

impose liability on a ‘private individual in similar circumstances.’” Myers, 17 F.3d

at 899 (emphasis in original) (quoting 28 U.S.C. § 2674). Michigan law is

applicable here.

                                           41
         In their pleadings, Plaintiffs invoke the Good Samaritan doctrine as the

source of state law imposing liability upon the Government in this case. (See, e.g.,

Am. Compl. ¶¶ 101-02, ECF No. 75 at Pg ID 2591-92.) The Michigan Supreme

Court has adopted the doctrine as expressed in Section 324A of the Restatement of

Torts, 2d. Fultz v. Union-Commerce Assoc., 683 N.W.2d 587, 598 (Mich. 2004);

Smith v. Allendale Mut. Ins. Co., 303 N.W.2d 702, 711-12 (Mich. 1981). Section

324A, titled “Liability to Third Person for Negligent Performance of Undertaking”

reads:

         One who undertakes, gratuitously or for consideration, to render
         services to another which he should recognize as necessary for the
         protection of a third person or his things, is subject to liability to the
         third person for physical harm resulting from his failure to exercise
         reasonable care to protect his undertaking, if

         (a) his failure to exercise reasonable care increases the risk of such
         harm, or

         (b) he has undertaken to perform a duty owed by the other to the third
         person, or

         (c) the harm is suffered because of reliance of the other or the third
         person upon the undertaking.

Restatement (Second) of Torts § 324A (1965). The Sixth Circuit has explained

that “[i]t is a fundamental rule of American tort law that the fact that an actor

realizes or should realize that action on his part is necessary for another’s aid or

protection does not of itself impose upon him a duty to take such action.” Myers,

17 F.3d at 901 (quotation marks, brackets, and citation omitted). The Myers court
                                              42
went on to explain, however, that “[t]he common law recognizes … that an actor,

by his affirmative acts, can create or assume a duty where none otherwise would

have existed.” Id.

      Like the mine inspectors in Myers, the EPA undertook to render services to

Plaintiffs by engaging in oversight, including monitoring, of the State’s and local

water systems’ compliance with the SDWA and by responding directly to citizen

complaints. See Myers, 17 F.3d at 902 (citing Raymer v. United States, 660 F.2d

1136, 1144 (6th Cir. 1981)) (“[T]his circuit has held that MSHA inspections are

sufficient undertakings to justify application of the [G]ood Samaritan doctrine’s

other elements.”). The EPA must also have been negligent in its oversight and

interactions with Flint residents. Id. “Negligence alone, however, is not sufficient

under Section 324A because a plaintiff must also demonstrate that one of the three

alternative bases for the imposition of a duty also existed.” Id.

      An alternative basis for imposing liability exists with respect to the EPA’s

communications with Flint residents in response to their complaints about the

water. The EPA conveyed that the water was safe for consumption and that State

officials were working with Flint to “provide[] drinking water that meets health

standards.” Unlike the plaintiffs in Myers, Plaintiffs here allege justifiable

detrimental reliance on the EPA’s representations. As a result of the EPA’s

assurances, Plaintiffs were induced “‘to forgo other remedies or precautions

                                          43
against the risk [e.g., use bottled water].’” Myers, 17 F.3d at 903 (quoting

Restatement § 324A cmt. e (1965)).

      Further, with respect to the EPA’s oversight and monitoring of Flint’s water

system, the public relied on EPA’s expertise to assess whether harmful

contaminants were present in their water supply and to provide technical advice to

correct any failings by State and local officials. It was foreseeable that the EPA’s

negligence in performing these operational tasks would create a severe and likely

risk of harm to Flint’s residents. The EPA’s alleged negligent performance of

these tasks states a claim under the Good Samaritan doctrine. See Neal v.

Bergland, 646 F.2d 1178, 1184 (6th Cir. 1981), aff’d sub nom. Block v. Neal, 460

U.S. 289.

      The Court therefore concludes that Plaintiffs plead state-law liability to

proceed under the FTCA.

V.    Conclusion

      In summary, the Court concludes that Plaintiffs plead facts sufficient to hold

the Government liable under the FTCA for its response to the Flint Water Crisis.

The discretionary function exception is not applicable under the circumstances of

this case and Plaintiffs plead facts sufficient to justify liability under applicable

state law.

      Accordingly,

                                           44
      IT IS ORDERED, that the Government’s motions to dismiss are DENIED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: April 18, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, April 18, 2019, by electronic and/or U.S.
First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                         45
